Case 1:19-cv-09496-GBD-GWG Document 57 Filed 05/14/20 Page 1 of 3
     Case 1:19-cv-09496-GBD-GWG Document 57 Filed 05/14/20 Page 2 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SUNGJIN INC CO., LTD.,
                                               Case No. 1:19-cv-09496-GBD-GWG
                    Plaintiff(s),

              v.                                      DECLARATION
ITOCHU INTERNATIONAL INC.;
ITOCHU LOGISTICS (USA) CORP.;
KENNETH HOROWITZ d/b/a BAG
  STUDIO, LLC; and
LE SPORTSAC, INC.,
                    Defendant(s).


      PETER Y. LEE, ESQ. hereby declares, pursuant to 28 U.S.C. §1746, under
penalty of perjury, as follows:

       1.    I am a member of the Bar of this Court and attorney-of-record for
plaintiff, SUNGJIN INC CO., LTD. (Plaintiff) in the above -captioned action. I
have personal knowledge of the following facts and circumstances.

       2.     I submit this declaration pursuant to Rule 55(a) of the Federal Rules
of Civil Procedure and Rule 55.1 of the Local Rules of the United States District
Court Southern District of New York, in support of Plaintiff’s request for
certificate of default against KENNETH HOROWITZ (Defendant).

     3.    Plaintiff brings this diversity action against Defendant seeking money
damages exceeding $75,000 for breach of contract, among other things.

      4.     On October 15, 2019, Plaintiff commenced this action by way of
complaint. (ECF 1.) Through his attorney, Clifford A. Katz (Platzer Swergold
Levine Goldberg Katz Jaslow LLP), Defendant acknowledged service, waived
formal service of a summons, and waived personal jurisdiction of this Honorable
Court. (ECF 9, ECF 10.)

       5.   By order filed March 2, 2020, counsel for Defendant withdrew from
the case. (ECF 33.)



                                        -1-
     Case 1:19-cv-09496-GBD-GWG Document 57 Filed 05/14/20 Page 3 of 3




     6.     With leave of Court (ECF 43), Plaintiff filed a second amended
complaint against Defendant, among others, pursuant to Fed. R. Civ. P. 15(a)(2).
(ECF 45). (On April 8, 2020, the Court issued an amended summons to
Defendant. (ECF 49.))

       7.    On April 6, 2020, I mailed the amended summons and second
amended complaint on Defendant, in accordance with and pursuant to Fed. R. Civ.
P. 5(b)(2)(C), at the last known address provided by Defendant’s (former) counsel,
Mr. Katz. (Notwithstanding Defendant’s waiver of service, Plaintiff’s second
amended complaint is a “pleading filed after the original complaint” and thus
subject to Fed. R. Civ. P. 5(b)(1)(B).) Proof of service is filed at ECF 51. I have
annexed EXHIBIT 1: Proof of delivery, on April 13, 2020, of the amended
summons and second amended complaint.

       8.     Based on my communications with Mr. Katz, Defendant is not an
infant or an incompetent person. Defendant is also not in the military. I have
annexed EXHIBIT 2: Status report pursuant to Servicemembers Civil Relief Act
dated May 13, 2020.

      9.    To date, Defendant has failed to answer or otherwise enter an
appearance in this action since the withdrawal of his former attorney.

      WHEREFORE, Plaintiff respectfully requests the Court to enter the default
of defendant, KENNETH HOROWITZ and endorse and file the accompanying
“Clerk’s Certificate of Default.”

       I declare under penalty of perjury under the laws of the United States that
the foregoing is true and correct.

                                                /s/ Peter Y. Lee
Date: May 13, 2020                     By:
                                                 PETER Y. LEE




                                        -2-
